DETAILED ACTION

The following is a Final office action in response to the Amendments filed on April 26, 2021.


Claims 1-22 are pending.


Response to Arguments
 

35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on 04/26/2021 have been fully considered but are not persuasive. Applicant in the remarks argued in substance that 
	1) The cited references do not teach “generating a manifest file comprising a modified segment duration parameter”.
	Examiner response
Examiner respectfully disagree and would like to point to paragraph [0038] of the Radcliffe reference below.
“…The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client 104, such that the current estimated media quality 124 of the modified media stream 130 is consistent with the target media quality 126.”

	2) Applicant also argued that the motivation to combine Radcliffe and Gholmieh is not supported.
	Examiner response 
	Gholmieh was introduced because Radcliffe doesn’t explicitly teach determining, based on a duration of each segment of the plurality of segments, an average segment duration determining that the average segment duration exceeds a first threshold; generating, based on the average segment duration exceeding the first threshold, a manifest comprising a modified segment duration parameter. Gholmieh in paragraph [0090], and [0093] teaches determining duration of a running average size segment and determining a percent value of a running average size segment that an encoder is not permitted to exceed and advertising segment availability. 

Allowable Subject Matter
Claim 4-5, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3, 6-14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe et al. (U.S. PGPub 2015/0163273) in view of Gholmieh (U.S. PGPub 2016/0072637).

As per claim 1, Radcliffe teaches a method comprising: 
receiving a plurality of segments of a content stream (Radcliffe, see paragraph [0021], …the network device 108 inspects data packets on network interfaces (e.g., the media client 104) being monitored. …the network device 108 …receives the packet 116 in the network 114)
generating, a manifest comprising a modified segment duration parameter; and sending, to a user device, the manifest (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client).
Radcliffe doesn’t explicitly teach determining, based on a duration of each segment of the plurality of segments, an average segment duration determining that the average segment duration exceeds a first threshold; generating, based on the average segment duration exceeding the first threshold, a manifest comprising a modified segment duration parameter.
In analogous art Gholmieh teaches determining, based on a duration of each segment of the plurality of segments, an average segment duration (Gholmieh, see paragraph [0090], [0093], determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment)
(Gholmieh, see paragraph [0090], [0093], determine a playback duration, X, for segments of media data, determine the current time at a first scheduled burst, a.sub.burst, of a multicast channel (MCH) scheduling period (MSP) for a first segment having segment number a, determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment, …and advertise the segment availability time for the second segment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Gholmieh and apply them on the teaching of Radcliffe as doing so would help in improving coding efficiency. (Gholmieh, see paragraph [0057]).


As per claim 2, Radcliffe doesn’t teach the method of claim 1, further comprising modifying based on the modified segment duration the first threshold.
In analogous art Gholmieh teaches the method of claim 1, further comprising modifying based on the modified segment duration the first threshold (Gholmieh, see paragraph [0090], [0093], determine a playback duration, X, for segments of media data, determine the current time at a first scheduled burst, a.sub.burst, of a multicast channel (MCH) scheduling period (MSP) for a first segment having segment number a, determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment, …and advertise the segment availability time for the second segment).
(Gholmieh, see paragraph [0057]).
As per claim 3, Radcliffe- Gholmieh teaches the method of claim 1, further comprising determining based on a minimum segment duration of the plurality of segments and a maximum segment duration of the plurality of segments the modified segment duration parameter (Radcliffe, see paragraph [0034], [0035]).

As per claim 6, Radcliffe-Gholmieh teaches the method of claim 1, wherein generating the manifest comprises generating the manifest based on a manifest template wherein the manifest template comprises the modified segment duration parameter (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client 104, such that the current estimated media quality 124 of the modified media stream 130 is consistent with the target media quality 126).

As per claim 7, Radcliffe doesn’t teach the method of claim 1, further comprising: determining that the average segment duration is below a second threshold; and generating, based on determining that the average segment duration falls below the second threshold, another manifest comprising another modified segment duration.
In analogous art Gholmieh teaches the method of claim 1, further comprising: determining that the average segment duration is below a second threshold; and generating, based on determining that the average segment duration falls below the second threshold, (Gholmieh, see paragraph [0090], [0093], determine a playback duration, X, for segments of media data, determine the current time at a first scheduled burst, a.sub.burst, of a multicast channel (MCH) scheduling period (MSP) for a first segment having segment number a, determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment, …and advertise the segment availability time for the second segment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Gholmieh and apply them on the teaching of Radcliffe as doing so would help in improving coding efficiency. (Gholmieh, see paragraph [0057]).



As per claim 8,
		[Rejection rational for claim 7 is applicable].

As per claim 9, Radcliffe teaches a method comprising:
 encoding based on a first segment duration parameter a plurality of first content segments; (Radcliffe, see paragraph [0034], [0035], [0050], the media processing element 304 can perform format conversion for improved compression efficiency, whereby the output media stream being encoded can be converted to different more efficient format)
sending to a content packaging device the plurality of first content segments (Radcliffe, see paragraph [0019])
 determining an aggregate segment duration of the plurality of first content segments; (Radcliffe, see paragraph [0034], [0035], the network device 108 calculates a current estimated media quality 124 using a presentation-quality algorithm, a lookup table, application metadata, or a quality estimation heuristic. The network device 108 may continuously calculate the current estimated media quality lever 124 throughout the playback of the media stream 112, at predetermined intervals, once per media stream, randomly, or a combination of these, to estimate the current estimated quality for the user of the media client 104 device) and
 sending, to a user device, a modified segment duration parameter of (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client)
Radcliffe doesn’t teach sending, to a user device, a modified segment duration parameter of a manifest file when the aggregate segment duration is above a first threshold.
In analogous art Gholmieh teaches transmitting, to a user device, a modified segment duration parameter of a manifest file when the aggregate segment duration is above a first threshold (Gholmieh, see paragraph [0090], [0093], determine a playback duration, X, for segments of media data, determine the current time at a first scheduled burst, a.sub.burst, of a multicast channel (MCH) scheduling period (MSP) for a first segment having segment number a, determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment, …and advertise the segment availability time for the second segment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Gholmieh and apply them on the teaching of Radcliffe as doing so would help in improving coding efficiency. (Gholmieh, see paragraph [0057]).

		[Rejection rational for claim 7 is applicable].

As per claim 11, Radcliffe doesn’t explicitly teach the method of claim 9, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration. 
In analogous art Gholmieh teaches the method of claim 9, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration (Gholmieh, see paragraph [0090], [0093], determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Gholmieh and apply them on the teaching of Radcliffe as doing so would help in improving coding efficiency. (Gholmieh, see paragraph [0057]).


As per claim 12, 
		[Rejection rational for claim 1 is applicable].

As per claim 13, 
		[Rejection rational for claim 7 is applicable].

As per claim 14, Radcliffe-Gholmieh teaches the apparatus of claim 12, wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to determine based on a minimum segment duration of the plurality of segments (Radcliffe, see paragraph [0034], [0035]).


As per claim 17, Radcliffe-Gholmieh teaches the apparatus of claim 12, wherein the processor executable instructions that, cause the apparatus to generate the manifest cause the apparatus to generate the manifest based on a manifest template, wherein the manifest template comprises  the modified segment duration parameter. (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client 104, such that the current estimated media quality 124 of the modified media stream 130 is consistent with the target media quality 126).


As per claim 18 and 19
		[Rejection rational for claim 7 is applicable].

As per claim 20, 
		[Rejection rational for claim 1 and 9 is applicable].

As per claim 21, 
		[Rejection rational for claim 7 is applicable].


In analogous art Gholmieh teaches the apparatus of claim 20, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration (Gholmieh, see paragraph [0090], [0093], determine an MSP duration, D.sub.MSP, determine a percent value, A, of a running average size of segments that an encoder is not permitted to exceed for the second segment)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Gholmieh and apply them on the teaching of Radcliffe as doing so would help in improving coding efficiency. (Gholmieh, see paragraph [0057]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449